Citation Nr: 0126749	
Decision Date: 11/27/01    Archive Date: 12/03/01	

DOCKET NO.  97-20 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than March 10, 1997, 
for the award of service-connected disability compensation at 
the 100 percent rate on account of non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1970 to January 
1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from and April 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that granted service connection for 
non-Hodgkin's lymphoma and assigned a 100 percent evaluation 
effective March 10, 1997.


FINDING OF FACT

The veteran's initial claim for service connection for non-
Hodgkin's lymphoma was received on March 10, 1997, the date 
the RO assigned as the effective date for the grant of 
service connection for non-Hodgkin's lymphoma and the 
assignment of a 100 percent evaluation.


CONCLUSION OF LAW

An effective date earlier than March 10, 1997, for the award 
of service-connected disability compensation at the 100 
percent rate on account of non-Hodgkin's lymphoma is not 
warranted.  38 U.S.C.A. §§ 5101(a), 5102, 5103, 5103A (West 
1991 & Supp. 2001); 38 C.F.R.§§ 3.155, 3.400 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100, et seq. (West & Supp. 2001).  See also 
recently published regulations at 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.  In this regard, the Board observes that treatment 
records have been obtained and the veteran and his 
representative have been provided with a statement of the 
case and a supplemental statement of the case, advising them 
of the evidence considered, pertinent law and regulations, as 
well as the evidence necessary to establish entitlement to 
the requested earlier effective date and the reason for the 
denial.  The veteran has also been afforded two personal 
hearings with opportunity to present additional argument and 
evidence.  Therefore, it is concluded that the VA has 
complied with the VCAA, and that the Board may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The effective date of an evaluation and award of compensation 
based on an original claim for direct service connection will 
be the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the date of receipt of 
claim, or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from the claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  Fleshman v. Brown, 9 Vet. App. 548, 
551-52 (1996); affirmed at Fleshman v. West, 138 F. 3d. 1429 
(Fed. Cir. 1998).  

The veteran filed his initial claim for service connection 
for non-Hodgkin's lymphoma by submitting a formal application 
on March 10, 1997.  It is neither shown nor argued that the 
veteran submitted either a formal or informal claim for 
service connection for non-Hodgkin's lymphoma prior to March 
10, 1997.  The record reflects that he was diagnosed with 
non-Hodgkin's lymphoma at a private facility in October 1996.  
It is argued that 38 C.F.R. § 3.400(b)(1)(ii)(B) provides 
that an earlier effective date for disability pension, based 
on nonservice-connected disabilities, may be awarded where a 
veteran was, because of physical or mental disability, so 
incapacitated that he was prevented from filing a disability 
pension claim.  

It is argued that the veteran's physical and mental state 
prevented him from filing a claim for service connection for 
non-Hodgkin's lymphoma in October 1996.  However, no legal 
authority has been cited, nor any found by the Board, that 
would support the application of the regulation regarding an 
effective date for the award of nonservice-connected pension 
benefits to the award of disability compensation based upon 
the establishment of service connection.  Therefore, the 
Board finds that the argument regarding the application of 
regulations, relating to the award of pension benefits, in 
this case is without merit.  In the absence of any evidence 
indicating that the veteran filed either an informal or 
formal claim prior to March 10, 1997, for service connection 
for non-Hodgkin's lymphoma, and evidence indicating that his 
initial application for service connection for non-Hodgkin's 
lymphoma was filed on March 10, 1997, a preponderance of the 
evidence is against the award of an earlier effective date of 
service-connected disability compensation at the 100 percent 
rate on account of non-Hodgkin's lymphoma.



ORDER

An effective date earlier than March 10, 1997, for the award 
of service-connected disability compensation at the 100 
percent rate on account of non-Hodgkin's lymphoma is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

